DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. (PG Pub. No. US 2017/0033107 A1).
Regarding claim 10, Hong teaches a semiconductor device, comprising: 
a substrate (100); 
a first dielectric fin (¶ 0051, 0097: GS1/SP), a second dielectric fin (GS2/SP) and a third dielectric fin (GS3/SP) over the substrate and oriented lengthwise along a first direction (figs. 14-15: GS1/GS2/GS3 oriented lengthwise in D1 direction), wherein each of the first dielectric fin, the second dielectric fin and the third dielectric fin comprises: 
an outer dielectric layer formed of a first dielectric material (¶ 0062: SP), and 
an inner dielectric layer formed of a second dielectric material different from the first dielectric material (¶ 0051: GS1, GS2, and GS3 each comprise dielectric material, formed separately from SP); 
a first semiconductor fin (¶ 0045: first AP element) over the substrate and oriented lengthwise along the first direction (fig. 14: AP elements oriented in D1 direction), the 
a second semiconductor fin (second AP2 element) over the substrate and oriented lengthwise along the first direction (fig. 14: AP elements oriented in D1 direction), the second semiconductor fin being disposed between the second dielectric fin and the third dielectric fin (fig. 14: at least one additional AP element disposed between GS2 and GS3); and 
a gate structure oriented lengthwise along a second direction perpendicular to the first direction (¶ 0049 & fig. 15B: GE oriented lengthwise in D2 direction perpendicular to D1 direction),
wherein the gate structure is disposed over the first semiconductor fin, the second dielectric fin, and the second semiconductor fin (fig. 15B: GE disposed over first AP, GS2/SP and second AP) and spaced apart from the inner dielectric layer of the first dielectric fin and the third dielectric fin (fig. 15B: GE spaced apart from GS1 and GS3 by SP).

Regarding claim 17, Hong teaches the semiconductor device of claim 10, wherein the first semiconductor fin is a p-type semiconductor fin (¶ 0110 & fig. 14: at least one AP element between GS1 and GS2 disposed in ‘PR’ region), wherein the second semiconductor fin is an n-type semiconductor fin (¶ 0110 & fig. 14: at least one additional AP element between GS2 and GS3 disposed in ‘NR’ region).

Regarding claim 18, Hong teaches a semiconductor device, comprising: 
a substrate (¶ 0044: 100);
a first semiconductor fin (¶ 0045: first AP element) and a second semiconductor fin (second AP) over the substrate and oriented lengthwise along a first direction (fig. 14: AP elements arranged over 100 and oriented lengthwise along the D1 direction); 
a dielectric fin over the substrate and oriented lengthwise along the first direction (GS3/SP), the dielectric fin comprising: 
an outer dielectric layer formed of a first dielectric material (SP), and 
an inner dielectric layer formed of a second dielectric material different from the first dielectric material (GS3); 
a first gate structure oriented lengthwise along a second direction perpendicular to the first direction (figs. 14-15: first portion of GE oriented lengthwise along D2 direction perpendicular to D1 direction), wherein the first gate structure is disposed over the first semiconductor fin (figs. 14, 15B: first portion of GE disposed over at least one AP element disposed between GS1 and GS3); and 
a second gate structure oriented lengthwise along the second direction (figs. 14-15: second portion of GE, separated from first portion of GE by GS3/SP, oriented lengthwise along D2 direction), wherein the second gate structure is disposed over the second semiconductor fin (figs. 14, 15B: second portion of GE disposed over at least one AP element disposed between GS2 and GS3), 
wherein the first gate structure is spaced apart from the second gate structure by the dielectric fin (first portion of GE separated from second portion of GE by GS3), 
wherein each of the first gate structure and the second gate structure is contact with the outer dielectric layer and is spaced apart from the inner dielectric layer (fig. 15G: first and second GE contacts SP and spaced apart from GS3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-12, 14-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hong as applied to claims 10 and 18 above, and further in view of Kanakasabapathy et al. (PG Pub. No. US 2017/0178976 A1).
Regarding claim 11, Hong teaches the semiconductor device of claim 10, further comprising: 
a first epitaxial feature over the first semiconductor fin (¶ 0047: first SD element) over the first semiconductor fin (fig. 15: first SD element disposed over at least one AP element arranged between GS1 and GS2); and 
a second epitaxial feature (second SD element) over the second semiconductor fin (fig. 15: second SD element disposed over at least one AP element arranged between GS2 and GS3). 

Hong does not teach wherein the first epitaxial feature and the second epitaxial feature are in contact with the inner dielectric layer of the second dielectric fin.
Kanakasabapathy teaches a semiconductor device comprising first and second epitaxial features (¶ 0025: 108, 116, similar to SD elements of Hong), and separating adjacent epitaxial features by a dielectric wall (¶ 0026, similar to the dielectric fin of Hong), wherein the epitaxial features contact the dielectric wall (¶ 0047: epitaxial growth physically confined by silicon oxide wall 244).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the first epitaxial feature and the second epitaxial feature of Hong in contact with the dielectric fin, as a means to provide the separate adjacent transistor regions (SD regions disposed in PR and NR regions of Hong) with a minimum fin pitch (Kanakasabapathy, ¶ 0002: epitaxial confinement provides continued pitch scaling in FinFET devices) while preventing unwanted shorts between n-FET and p-FET transistor regions (Kanakasabapathy, ¶ 0005).  
Furthermore, said artisan would recognize that the pitch scaling of Hong in view of Kanakasabapathy could be minimized such that epitaxial features of Hong (SD) would contact the inner dielectric layer of Hong (GS) while maintaining the desired epitaxial isolation of both Hong and Kanakasabapathy.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In the instant case, determining the minimum fin pitch involves only routine skill in the art.


Regarding claim 12, Hong in view of Kanakasabapathy teaches the semiconductor device of claim 11, where a dielectric constant of the second dielectric material is greater than a dielectric constant of the first dielectric material (Hong, ¶¶ 0051, 0062: in at least one embodiment, second dielectric material GS comprises silicon oxynitride, and first dielectric material SP comprises silicon oxide).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 14, Hong teaches the semiconductor device of claim 10, further comprising:
a first epitaxial feature (¶ 0047: first SD element) over the first semiconductor fin (fig. 15: first SD element disposed over at least one AP element arranged between GS1 and GS2); and 
a second epitaxial feature (second SD element) over the second semiconductor fin (fig. 15: second SD element disposed over at least one AP element arranged between GS2 and GS3). 

Hong does not teach wherein the first epitaxial feature and the second epitaxial feature are in contact with the outer dielectric layer of the second dielectric fin.
Kanakasabapathy teaches a semiconductor device comprising first and second epitaxial features (¶ 0025: 108, 116, similar to SD elements of Hong), and separating adjacent epitaxial features by a dielectric wall (¶ 0026, similar to the dielectric fin of Hong), wherein the epitaxial features contact the dielectric wall (¶ 0047: epitaxial growth physically confined by silicon oxide wall 244).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the first epitaxial feature and the second epitaxial feature of Hong in contact with the dielectric fin, as a means to provide the separate adjacent transistor regions (SD regions disposed in PR and NR regions of Hong) with a minimum fin pitch (Kanakasabapathy, ¶ 0002: epitaxial confinement provides continued pitch scaling in FinFET devices) while preventing unwanted shorts between n-FET and p-FET transistor regions (Kanakasabapathy, ¶ 0005).  Said artisan would recognize that modifying Hong with the pitch scaling of Kanakasabapathy would result in the first epitaxial feature and the second epitaxial feature of Hong in contact with the outer dielectric layer of the second dielectric fin of Hong.
 Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 

Regarding claim 15, Hong in view of Kanakasabapathy teaches the semiconductor device of claim 14, where a dielectric constant of the first dielectric material is greater than a dielectric constant of the second dielectric material (Hong, ¶¶ 0051, 0062: in at least one embodiment, first dielectric material SP comprises silicon oxynitride, and second dielectric material GS comprises silicon oxide).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 19, Hong teaches the semiconductor device of claim 18, further comprising: 
a first epitaxial feature over the first semiconductor fin; and 
a second epitaxial feature over the second semiconductor fin,
wherein the first dielectric material has a dielectric constant equal to or less than 5, and the second dielectric material has a dielectric constant equal to or greater than 7.
a first epitaxial feature (¶ 0047: first SD element) over the first semiconductor fin (fig. 15: first SD element disposed over at least one AP element arranged between GS1 and GS2); and 
a second epitaxial feature (second SD element) over the second semiconductor fin (fig. 15: second SD element disposed over at least one AP element arranged between GS2 and GS3), 
wherein the first dielectric material has a dielectric constant equal to or greater than 5 (¶ 0051: in at least one embodiment, GS3 comprises silicon oxynitride, which has a dielectric constant greater 
Hong does not teach wherein the first epitaxial feature and the second epitaxial feature are in contact with the inner dielectric layer.
Kanakasabapathy teaches a semiconductor device comprising first and second epitaxial features (¶ 0025: 108, 116, similar to SD elements of Hong), and separating adjacent epitaxial features by a dielectric wall (¶ 0026, similar to the dielectric fin of Hong), wherein the epitaxial features contact the dielectric wall (¶ 0047: epitaxial growth physically confined by silicon oxide wall 244).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the first epitaxial feature and the second epitaxial feature of Hong in contact with the dielectric fin, as a means to provide the separate adjacent transistor regions (SD regions disposed in PR and NR regions of Hong) with a minimum fin pitch (Kanakasabapathy, ¶ 0002: epitaxial confinement provides continued pitch scaling in FinFET devices) while preventing unwanted shorts between n-FET and p-FET transistor regions (Kanakasabapathy, ¶ 0005).  
Furthermore, said artisan would recognize that the pitch scaling of Hong in view of Kanakasabapathy could be minimized such that epitaxial features of Hong (SD) would contact the inner dielectric layer of Hong (GS) while maintaining the desired epitaxial isolation of both Hong and Kanakasabapathy.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In the instant case, determining the minimum fin pitch involves only routine skill in the art.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the 

Regarding claim 20, Hong teaches the semiconductor device of claim 18, further comprising: 
a first epitaxial feature (¶ 0047: first SD element) over the first semiconductor fin (fig. 15: first SD element disposed over at least one AP element arranged between GS1 and GS2); and 
a second epitaxial feature (second SD element) over the second semiconductor fin (fig. 15: second SD element disposed over at least one AP element arranged between GS2 and GS3), 
wherein the first dielectric material has a dielectric constant equal to or less than 7 (¶ 0051: GS3 comprises silicon oxide, which includes silicon dioxide, with a dielectric constant less than 7), and the second dielectric material has a dielectric constant equal to or greater than 5 (¶ 0062: SP comprises silicon nitride, or silicon oxynitride, each of which has a dielectric constant of greater than 5).
Hong is silent to the first epitaxial feature and the second epitaxial feature are in contact with the outer dielectric layer.
Kanakasabapathy teaches a semiconductor device comprising first and second epitaxial features (¶ 0025: 108, 116, similar to SD elements of Hong), and separating adjacent epitaxial features by a dielectric wall (¶ 0026, similar to the dielectric fin of Hong), wherein the epitaxial features contact the dielectric wall (¶ 0047: epitaxial growth physically confined by silicon oxide wall 244).

 Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Allowable Subject Matter
1. Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or clearly suggest the claim limitation:
“a first gate structure oriented lengthwise along a second direction perpendicular to the first direction, wherein the first gate structure is disposed over the first fin, the first dielectric fin, the second fin, and a portion of the second dielectric fin and terminates over the low-k dielectric layer of the second dielectric fin” as recited in claim 1.

Claims 2-9 depend on claim 1 and are allowed for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


2. Claims 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or clearly suggest the claim limitations:
“the second dielectric material comprises hafnium oxide, tantalum oxide, titanium oxide, zirconium oxide, aluminum oxide, or yttrium oxide” as recited in claim 13, or
“the first dielectric material comprises hafnium oxide, tantalum oxide, titanium oxide, zirconium oxide, aluminum oxide, or yttrium oxide” as recited in claim 16.

Hong further teach the first dielectric material comprises at least one of silicon oxide, silicon nitride, or silicon oxynitride (¶ 0062).  Therefore, Hong fails to teach the first dielectric material comprises hafnium oxide, tantalum oxide, titanium oxide, zirconium oxide, aluminum oxide, or yttrium oxide.
Deng et al. (PG Pub. No. US 2017/0141111 A1) teaches a semiconductor device (fig. 1I) including a multi-layer dielectric fin (¶ 0017: 118e/12a, similar to SP/GS3 of Hong) over a substrate (¶ 0009: 100) and oriented lengthwise along the direction of a semiconductor fin (fig. 1i: 118E/1a disposed over 100 and oriented lengthwise along the direction of semiconductor fins 102a/102b, similar to AP of Hong).  Deng further teaches the dielectric fin comprises an outer dielectric layer (¶ 0029: 118e) formed of a first dielectric material, and an inner dielectric layer (¶ 0018: 12a) formed of a second dielectric material different from the first dielectric material (¶¶ 0018, 0031: 12a comprises different material than 118e).
However, neither Hong nor Deng teaches the first dielectric material comprises hafnium oxide, tantalum oxide, titanium oxide, zirconium oxide, aluminum oxide, or yttrium oxide.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN TURNER/Examiner, Art Unit 2894